MEMORANDUM1 2
Luis Hernán Menendez-Gonzalez (“Petitioner”) petitions for review of the final order of deportation entered by the Board of Immigration Appeals (“BIA”) on June 17, 1999. Petitioner was served with an order to show cause on August 7, 1995, approximately six years and one month after he entered the United States. At a hearing on August 12, 1996, the immigration judge denied his application for suspension of deportation. On appeal, the BIA affirmed on the ground that petitioner had failed to meet the continuous physical presence requirement before being served with the order to show cause and thus was statutorily ineligible for suspension.
Petitioner contends that he was eligible for suspension of deportation and challenges the BIA’s decision that the “stop-time rule,” a new continuous physical presence requirement set forth in the Illegal Immigration Reform and Immigrant Responsibility Act of 1996, 110 Stat. 3009-625, bars such relief in his case. Petitioner’s arguments challenging the application of the stop-time rule are foreclosed by our recent decision in Ram v. INS, 243 F.3d 510 (9th Cir.2001). We do not consider his eligibility, if any, for relief under the class action pending in the district court in accordance with Barahona-Gomez v. Reno, 167 F.3d 1228 (9th Cir.1999), supplemental opinion, 236 F.3d 1115 (9th Cir.2001). Our resolution of this case does not affect any interim or permanent relief awarded *621to members of the class certified in Barahona-Gomez.
PETITION FOR REVIEW DENIED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.